Matter of Liam Q. (Elizabeth P.) (2015 NY Slip Op 07509)





Matter of Liam Q. (Elizabeth P.)


2015 NY Slip Op 07509


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2014-01006
 (Docket Nos. N-9629-13, N-9630-13)

[*1]In the Matter of Liam Q. (Anonymous). Administration for Children's Services, respondent;
andElizabeth P. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Francisco Q. (Anonymous). Administration for Children's Services, respondent;Elizabeth P. (Anonymous), appellant. (Proceeding No. 2)


Geanine Towers, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Ellen Ravitch of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Queens County (Maria Arias, J.), dated December 16, 2013. The order, upon a fact-finding order of that court dated October 4, 2013, entered upon the mother's consent, finding that she neglected the subject children, inter alia, released the subject children to the care and custody of the nonrespondent father and his partner.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother's contention, the Family Court providently exercised its discretion in denying the mother's request, in effect, for a second adjournment of the dispositional hearing (see Matter of Evelyn R. [Franklin R.], 117 AD3d 957; Matter of Dominique Beyonce R. [Maria Isabel R.], 82 AD3d 984, 985).
The mother's remaining contentions are without merit.
HALL, J.P., AUSTIN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court